             Case 1:20-cv-06569-PAC Document 7 Filed 03/01/21 Page 1 of 1

                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
 UNITED STATES DISTRICT COURT                                      DATE FILED: March 1 , 2021
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 Jane Doe,
                                                                       20 Civ. 06569 (PAC)
                           Plaintiff,                                ORDER OF DISMISSAL
         -against-

 Cuba Gooding, Jr.,
                            Defendant.
 ----------------------------------------------------------X

 HONORABLE PAUL A. CROTTY, United States District Judge:

         The above entitled action has been on the Court’s active docket since August 18, 2020,

 and there having been no activity since August 20, 2020, it is,

         ORDERED, that the above-entitled action is DISMISSED, without prejudice and without

 costs. Either party shall notify the Court in the event this matter should be reinstated. The Clerk

 of Court is directed to terminate this case.



Dated: New York, New York
March 1, 2021

                                                               SO ORDERED



                                                               PAUL A. CROTTY
                                                               UNITED STATES DISTRICT JUDGE
